Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 18, 2017

The Court of Appeals hereby passes the following order:

A18E0027. DAKER v. GEORGIA DEPARTMENT OF CORRECTIONS.

      Upon consideration of Waseem Daker’s “Motion for Extension of Time to File
Application for Discretionary Appeal,” the same is hereby GRANTED. Daker is
granted a 30-day extension from Tuesday, January 2, 2018, or until Thursday,
February 1, 2018, to file an application for discretionary appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/18/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.